Citation Nr: 0521101	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  01 06-868	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire

THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as chronic adjustment 
disorder).

2.  Entitlement to service connection for bilateral sties, 
including due to exposure to herbicide agents (i.e., Agent 
Orange) or other toxin.

3.  Entitlement to an initial rating higher than 10 percent 
for palmar/plantar pustular psoriasis and onychomycosis.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1963 to 
August 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from October 2000, January 2002, and June 2002 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  In October 2000, the RO denied 
the veteran's claims for service connection for bilateral 
sties and a skin condition due to exposure to herbicide 
agents (i.e., Agent Orange).  In November 2000, he filed a 
notice of disagreement (NOD) regarding both these claims.  
Subsequently, the RO issued a rating decision in June 2002 
granting his claim for service connection for a skin 
condition characterized as palmar/plantar pustular psoriasis 
and onychomycosis, and assigned an initial rating of 10 
percent.  In July 2002, he filed a substantive appeal (VA 
Form 9) indicating that he disagreed with the initial 10 
percent rating and was continuing with his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at others).  

The veteran also filed a separate claim for service 
connection for a chronic adjustment disorder.  In a January 
2002 rating decision, the RO denied this claim and he filed a 
timely appeal.

In March 2003, the Board issued a decision denying the 
veteran's claims for bilateral sties and an initial rating 
higher than 10 percent for his skin condition.  The Board 
noted that the issue of entitlement to service connection for 
a chronic adjustment disorder would be the subject of a 
separate decision.  But it appears the Board never issued a 
separate decision relating to this claim.

The veteran appealed the Board's March 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court issued an order in November 2003 granting a Joint 
Motion to vacate the Board's decision and remand the case for 
further development and readjudication.  And in July 2004, 



after receiving the case back from the Court, the Board, in 
turn, remanded the claims concerning the bilateral sties and 
skin condition to the RO for further development and 
consideration.  Again, there was no mention of the pending 
appeal relating to service connection for a chronic 
adjustment disorder.  In December 2004, the RO issued a 
supplemental statement of the case (SSOC) continuing the 
denial of the claims for bilateral sties and a skin 
condition, and returned the case to the Board for further 
appellate review.

In May 2005, the veteran testified using video-conferencing 
technology at a hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript of the proceeding is 
of record.  During the hearing, he raised an additional issue 
relating to a bilateral hand condition involving his 
ligaments (VA treatment records indicate he has been 
diagnosed with Dupuytren's contracture).  But since this 
additional claim has not been adjudicated by the RO, much 
less denied and timely appealed to the Board, it is referred 
to the RO for appropriate development and consideration.  
The Board does not currently have jurisdiction to consider 
it.  38 C.F.R. § 20.200.

Unfortunately, because further development is needed before 
the Board can make a decision as to the claim for service 
connection for an acquired psychiatric disorder, this claim 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part concerning this claim.




FINDINGS OF FACT

1.  There is no medical evidence suggesting the veteran's 
bilateral sties are chronic in nature, originated in service, 
or are otherwise causally related to his military service, 
including exposure to herbicide agents or other toxin such as 
the dioxin found in Agent Orange.

2.  The veteran's plantar/palmar pustular psoriasis is 
manifested by periodic blistering of his soles and palms 
during the summer, which at the time of the May 2001 VA 
examination consisted of multiple pustules measuring 2 cm on 
his left heel, and a 1 cm lesion on his right heel; at the 
May 2002 VA examination he had 7 pustules on his right foot; 
and at the most recent November 2004 VA examination there 
were none.

3.  The veteran's onychomycosis is manifested by mild 
onycholysis and subungual debris on his toenails, 
bilaterally, which at the time of the November 2004 
VA examination existed only on his great toes, bilaterally.


CONCLUSIONS OF LAW

1.  The veteran's bilateral sties were not incurred or 
aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria are not met for an initial rating higher 
than 10 percent for palmar/plantar psoriasis and 
onychomycosis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.10, 4.20, 4.118, Diagnostic Code (DC) 7806 
(2002 and 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the Court granted the Joint Motion for Remand 
because the RO had not complied with the VCAA's notification 
provisions as outlined in Quartuccio and Charles.  To correct 
this deficiency, a VCAA letter was sent to the veteran in 
September 2004.  The letter provided him with notice of the 
evidence needed 
to support his claims that was not on record at the time of 
the letter, the evidence VA would assist him in obtaining, 
and the evidence it was expected that he would provide.  The 
letter also explained the conditions for which presumption 
service connection might be granted based on exposure to 
herbicides used in Vietnam.  So that letter satisfied the 
first three notice requirements outlined in 38 C.F.R. 
§ 3.159(b)(1) and Pelegrini II, but it did not include the 
specific language of the "fourth element" outlined above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the September 2004 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
The letter requested that he provide or identify any evidence 
supporting his claims and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004);  see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (Requesting additional 
evidence supportive of the claim rather than evidence that 
pertains does not have the natural effect of producing 
prejudice.  The burden is on the claimant in such a situation 
to show that prejudice actually exists).  

Regarding the timing of the notice, it was issued well after 
the initial RO adjudications of these claims in October 2000 
and June 2002.  Therefore, it did not comply with the 
requirement that notice must precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, too, Mayfield v. Nicholson, 19 
Vet. App. 103, 124 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.))

The VCAA notice mentioned provided the veteran with ample 
opportunity to respond before VA readjudicated his claims and 
issued the SSOC in December 2004, wherein the RO addressed 
any additional evidence that had been received since the 
October 2000 and June 2002 decisions in question and the 
statements of case (SOCs) issued in July 2001, June 2002, and 
November 2002.  At the May 2005 hearing, aside from some 
evidence relating to his psychiatric disorder, he did not 
indicate he had any additional relevant evidence to submit 
or which needed to be obtained with regard to the claims at 
issue here.  Under these circumstances, and given the Board's 
July 2004 remand for additional development (pursuant to the 
Court's order), the Board finds the veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 
19 Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).

With respect to the VCAA letter of September 2004, the 
veteran was encouraged to respond within 60 days.  The letter 
also informed him that he could take up to one year to 
respond - although VA may decide his claims as soon as it 
attempted to get all the relevant evidence that it knew 
about.  Furthermore, the letter informed him that he still 
had one year from the date of the letter to submit additional 
evidence even if VA made a decision on his claims in the 
meantime.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his VA outpatient treatment (VAOPT) records, 
and his pertinent personnel records.  In addition, he was 
scheduled for VA examinations in December 2000, May 2002, and 
November 2004.  As mentioned, he has not indicated that he 
has any additional relevant information or evidence to 
submit, or which needs to be obtained.  

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.




Factual Background

1.  Bilateral Sties

The veteran's SMRs are negative for any indication of sties 
during military service.  A December 1964 record indicates he 
was ordered to continue wearing an eye patch on his left eye.  
It is unclear the reason for this.

The report of an October 2000 VA dermatology examination 
indicates the veteran complained of intermittent development 
of sties around his eyes that lasted a few days and resolved.  
Upon objective examination, however, there were no 
inflammatory lesions around his eyes or any other 
abnormalities around his eyes or eyelids.

VAOPT records indicate the veteran was seen in July 2002 with 
complaint of a sty on his right eyelid.  A history of sties 
was noted.  They sty was not inflamed or infected and he was 
told to apply warm compresses to the sty several times a day 
and to call if it failed to go away after 1-2 weeks.  No 
follow-up treatment was noted.

In January 2003, VAOPT records indicate the veteran was seen 
in the eye clinic.  He reported a history of sties, but 
indicated he bought some "eye cream" in Canada and had been 
using that.  Upon objective examination, blepharitis (i.e. 
inflammation of the eyelid) was noted in each eye and he was 
told to use hot compresses to treat it.  It was also noted 
that he had clogged meibomians/cysts of the right upper lid.

At the May 2005 hearing, the veteran testified that he began 
having problems with sties during his military service, and 
that he had since continued to have problems with sties (see 
transcript of the hearing, pg. 11).  He also said that the 
sties would come and go, and at the time of the last VA 
examination, he did not have any 
(pg. 12).  




2.  Skin Condition

The report of a May 2001 VA skin examination indicates the 
veteran had blistering erythematous rashes bilaterally on his 
feet, especially on the volar aspect of his left heel, 
measuring 2 cm in diameter, and with multiple vesicular 
pustules in the center of an erythematous base.  On his right 
heel, there was a 1 cm lesion with the same configuration of 
pustules.  This was thought to be consistent with tinea 
pedis.  He had a boil on the left side of his chin that was 
mildly disfiguring and measured 
0.5 cm in diameter.  He said it was a nonhealing lesion.  He 
also had a 1 cm lesion on his great toe that was erythematous 
with a blistering center.  He also had marked tinea pedis 
with erythema and itching of the volar aspects of both feet 
extending from the heels all the way through the forefoot and 
into the anterior toes.  The diagnoses were tinea pedis, and 
folliculitis.  The examiner opined that these conditions were 
originally diagnosed in service and were continuing 
manifestations.

The report of a May 2002 VA skin examination indicates the 
veteran reported periodic blistering of his soles and palms 
approximately every summer lasting two months.  Upon 
objective physical examination he had generalized xerosis 
(i.e. dryness of the skin) on the plantar aspect of the arch 
of the right foot.  There were grouped erythematous pustules, 
approximately seven.  He had mild onycholysis and subungual 
debris on his toenails bilaterally.  There was no significant 
scaling of the feet.  He had no significant findings on his 
palms.  The diagnoses were palmar/plantar psoriasis and 
onychomycosis.  It was noted that palmar/plantar pustular 
psoriasis had been linked with smoking, change in season and 
genetics, but there was no data to link it with Agent Orange.  
The examiner opined that it was as likely as not that he 
could have had this problem in Vietnam.

The report of a November 2004 VA skin examination indicates 
the veteran complained of recurrent irritating eruptions on 
his palms and soles.  Upon objective physical examination, he 
had xerosis bilaterally on his lower legs and extending onto 
his feet; and onychodystrophy with subungual debris 
bilaterally on his great toenails.  The skin on his face was 
normal without any sign of cutaneous pathology.  His feet 
with KOH preparation for tinea was negative.  His buttocks 
were normal, without any area of pathology.  His palms 
revealed 1-2 mm collarets of scale.  They were present 
bilaterally and numbered 5-10 per palm.  There was no 
associated erythema, no vesicles, and no pustules.  There was 
no nail pitting, gluteal pinking and his elbows and knees 
were clear.  

The examiner stated:

There is no sign of any active disease on 
physical examination today.  Specifically, there 
is no evidence of folliculitis on the left jaw.  
No scarring.  There is no evidence of tinea 
pedis.  KOH from both the nails and skin of the 
foot are negative for fungal elements.  There is 
no evidence of palmar/plantar pustular psoriasis.  
There is no evidence of other signs of psoriasis 
such as nail pitting, gluteal pinking, or 
cutaneous involvement.  

Incidental findings on exam are xerosis on lower 
legs and feet and onychodystrophy of bilateral 
great toenails.

There is no evidence of "recurrent boil" on the 
[veteran's] left buttock.

Clinical photos were taken, full front and back, 
as well as close-ups of the following:  Left jaw, 
palms, left buttock, and soles.

Percent of active skin involvement described in 
percent of total body surface area for tinea 
pedis, folliculitis manifested as active lesion 
on left side of chin, and recurrent 
palmar/plantar pustular psoriasis is zero 
percent.




Governing Statutes and Regulations

1.  Entitlement to Service Connection for Bilateral Sties Due 
to Exposure to Herbicide Agents or Other Toxin

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).  

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed under 
§ 3.309(e) will be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.



The diseases listed under 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the diseases listed above shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that choracne of other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).


2.  Increased Rating for a Skin Condition

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

During the pendency of this appeal, the rating criteria for 
evaluating skin disorders were amended.  These changes became 
effective on August 30, 2002.  See 67 Fed. Reg. 49590 (July 
31, 2002) (codified at 38 C.F.R. § 4.118 (2004)).  The 
veteran's service-connected skin condition has been rated by 
analogy using DC 7806 for eczema.  Under the old version of 
DC 7806, eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptionally repugnant warrants a 50 percent rating.  Eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement warrants a 30 percent rating.  Eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area warrants a 10 percent 
rating.  Eczema with slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area warrants 
a 0 percent 
(i.e., noncompensable) rating.  See 38 C.F.R. § 4.118, DC 
7806 (2002).

As mentioned, 38 C.F.R. §4.118 was amended effective August 
30, 2002.  The revised criteria for DC 7806 for dermatitis or 
eczema are:

DC 7806 Dermatitis or eczema.

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month 
period..............................60

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period.......30

At least 5 percent, but less than 20 percent of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period............................10

Less than 5 percent of the entire body or less 
than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month 
period ........................................................................0

Or rate as disfigurement of the head, face or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805) depending upon the predominant 
disability.

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114.

Accordingly, for the period prior to August 30, 2002, only 
the old rating criteria for the skin may be applied.  
Conversely, from August 30, 2002, the revised rating criteria 
for the skin may also be applied, but only if they are more 
beneficial to the veteran.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

3.  Benefit of the Doubt Doctrine

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

1.  Entitlement to Service Connection for Bilateral Sties

The veteran contends he has chronic recurrent bilateral sties 
from exposure to Agent Orange or other toxin while serving in 
Vietnam.  His military personnel records confirm he served in 
the Republic of Vietnam, and therefore exposure is presumed.  
See 38 C.F.R. § 3.307(a).  Bilateral sties, however, is not 
one of the diseases or conditions listed under § 3.309(e) for 
which service connection is presumed if all the requirements 
are met.  But as mentioned, he may still establish his 
entitlement to service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d at 1042.

The veteran's SMRs are negative for any indication of sties 
during military service.  Although he was ordered to wear an 
eye patch at one point, the reason for this is not clear from 
the record.  Regardless, it is unlikely this was due to a sty 
- which, according to the medical records on file, is 
usually treated with warm compresses.  The first mention of 
this problem was during an October 2000 VA dermatology 
examination - over 33 years after he was discharged from the 
military.  Although he complained of intermittent sties, none 
were seen during objective examination.  The only confirmed 
record of the development of a sty was during July 2002 - in 
his right eye.  He was told to apply warm compresses to his 
eye several times a day and to follow-up with the VA Medical 
Center (VAMC) if it did not go away after 1-2 weeks.  There 
was no follow-up noted, and presumably the issue resolved 
itself.

Although the veteran claims to have experienced recurrent 
sties since service, the record does not show a continuity of 
symptomatology since his discharge from the military.  And 
when the fact of chronicity in service is not adequately 
supported or may be legitimately questioned, then a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b); see, too, Savage v. Gober, 
10 Vet. App 488. 495 (1997).  



When a claim, such as the current one at hand, turns on a 
medical matter, the veteran cannot establish entitlement to 
service connection on the basis of his assertions alone.  In 
this case, the only evidence supporting the veteran's claim 
is his own assertions and lay statements that he had 
bilateral sties during service and since then.  While 
laypersons are competent to attest to subjective symptoms 
(pain, etc.) and manifestly objective symptoms, they do not 
have the necessary medical training and/or expertise to 
actually make a diagnosis or, equally importantly, to provide 
a competent medical opinion etiologically linking a diagnosed 
disorder to service in the military that ended many years 
ago.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494, 95 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); and Hasty v. Brown, 13 Vet. App. 230 (1999).

For these reasons, the claim for service connection for 
bilateral sties must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


2.  An Initial Rating Higher Than 10 Percent for 
Palmar/Plantar Psoriasis and Onychomycosis.  

The veteran's plantar/palmar pustular psoriasis and 
onychomycosis are service-connected effective retroactively 
from August 16, 1999.  So from August 16, 1999 to August 30, 
2002, only the old criteria for rating skin conditions are 
applied.  As mentioned, since there are no DCs directly 
applicable for his service-connected skin conditions, he has 
been rated by analogy using DC 7806 for eczema.  
And in order to receive a higher 30 percent rating under the 
old criteria for DC 7806, he would have to exhibit symptoms 
equivalent to constant exudation or itching, extensive 
lesions or marked disfigurement.  



The May 2001 VA examination indicated the veteran had a rash 
on his left foot, measuring only 2 cm in diameter, and a 1 cm 
lesion with pustules on his right foot.  He also had a boil 
on the left side of his chin that was mildly disfiguring and 
measured 0.5 cm.  In May 2002, he exhibited similar symptoms, 
but there was no mention of the boil.  He also stated that 
the blistering of his soles and palms was periodic and 
seasonal - lasting about 2 months every summer.  The medical 
evidence on record indicates the lesions were not extensive 
and have not caused marked disfigurement.  Furthermore, 
since, by the veteran's own admission, the condition appears 
to be seasonal - it cannot be characterized as causing 
constant exudation or itching.  So a higher 30 percent rating 
is not appropriate under the old criteria.

Under the new criteria for rating skin conditions, a higher 
30 percent rating is warranted under DC 7806 when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  There is no indication the 
veteran has ever received systemic therapy.  After the 
November 2004 VA examination, the evaluating physician 
indicated the veteran's service-connected condition involved 
0 percent of his body.  In fact, there was no evidence of 
palmar/plantar pustular psoriasis at that time, which, again, 
in all likelihood is because this condition has been 
described by him as being mostly seasonal.  Regardless, 
though, the small areas affected during the May 2001 VA 
examination and May 2002 VA examination did not involve 20 to 
40 percent of his entire body or exposed areas.  And this was 
even when he had visible symptoms.  See, e.g., Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994) (requiring that VA examine 
the veteran during an "active stage" of the disease, when 
the skin condition at issue is cyclical in manifestation).  
The same is true of his onychodystrophy, which only involved 
his great toenails at the most recent November 2004 
examination.  For these reasons, a rating higher than 10 
percent also is not warranted under the new criteria.  And 
this is true even when considering possible "staged" 
ratings during this time period.  See Fenderson v. West, 12 
Vet. App. at 125-26 (1999).

Furthermore, the veteran has not shown that his service-
connected skin disorder has caused marked interference with 
his employment, meaning above and beyond that contemplated by 
his current schedular rating, or necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  Consequently, the Board does not have to remand 
this case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, this claim for a rating higher than 10 
percent for the skin condition must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
4.3 (2004); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

The claim for service connection for bilateral sties is 
denied.

The claim for an initial rating higher than 10 percent for 
plantar/palmar pustular psoriasis and onychomycosis is 
denied.


REMAND

As mentioned, the veteran also appealed a January 2002 RO 
decision that denied his claim for service connection for 
anxiety with depression and a personality disorder (claimed 
as a chronic adjustment disorder).

The veteran's SMRs indicate, in January 1965, he was 
depressed and displayed signs of anxiety.  A January 1965 
psychiatric evaluation indicated he had a 
well-entrenched personality disorder, and it was recommended 
he be discharged from the Marine Corps.  Apparently he was 
not discharged at that time and, instead, was transferred for 
a tour in Vietnam.  

After being discharged from the military, the veteran said he 
continued to have problems with depression and anxiety, but 
could not seek treatment because he did not have health 
insurance.  In November 1969, he was hospitalized after an 
apparent over-dose of alcohol and drugs.  In November 1981, 
he was hospitalized again for excessive alcohol ingestion and 
diagnosed with acute pancreatitis secondary to alcoholism.  

In June 2005, the veteran's representative submitted 
additional evidence - a report of a June 2005 psychological 
evaluation by Dr. Luongo.  The doctor reviewed the veteran's 
military records and conducted an in-depth interview.  He 
opined that the veteran was chronically depressed with 
ongoing anxiety and that these symptoms were a result of a 
lifelong sense of having been victimized by the world and not 
having his dependency needs met.  The doctor also noted that 
the clinical evidence suggested the veteran had a personality 
disorder of a passive-dependent, depressive nature.  It was 
noted that symptoms evidenced during his military service 
were similar to those he had been currently experiencing.  

This evidence was not on file and was not considered by the 
RO prior to issuing the SOC in June 2002.  In May 2003, the 
United States Court of Appeals for the Federal Circuit found 
38 C.F.R. § 19(a)(2) in conjunction with § 20.1304 to be 
inconsistent with 38 U.S.C.A. § 7104(a), because it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ 
or RO) for initial consideration.  Disabled American Veterans 
(DAV) v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 
(Fed. Cir. 2003).  According to the Federal Circuit Court's 
interpretation of 38 U.S.C.A. § 7104, generally the Board 
cannot consider additional evidence, which has not been 
initially considered by the AOJ, unless it obtains a waiver 
from the appellant to do so.  Id.  



More recently, VA amended 38 C.F.R. § 20.1304, effective 
October 4, 2004, to require the Board to remand cases to the 
RO when the Board has received additional evidence, unless 
the appellant has waived initial consideration by the RO.  
See 69 Fed. Reg. 53,807, 53,808 (Sept. 3, 2004) (codified at 
38 C.F.R. 
§ 20.1304(c)).  In this case, although the veteran's 
representative indicated at the May 2005 hearing that he 
would submit a waiver of initial consideration by the RO (pg. 
17), he failed to do this in June 2005 when submitting Dr. 
Luongo's evaluation.  So a remand is required so the RO can 
initially consider this additional evidence.

In addition, the VCAA provides that VA has an obligation to 
assist a veteran by providing a medical examination or 
obtaining a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In this case, there is evidence that the 
veteran exhibited symptoms of depression and anxiety during 
his military service - although he was ultimately diagnosed 
with a personality disorder, which generally is not service 
connectable as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9.  
There is also evidence, however, from Dr. Luongo that the 
veteran has current symptoms of chronic depression and 
anxiety as well as a personality disorder.  So a VA 
examination and medical opinion are needed to determine the 
exact diagnosis of any psychiatric disorder he may presently 
have, and to determine whether it is at least as likely as 
not related to his military service.

Also, the VA has the duty to assist claimants in obtaining 
records in the custody of a Federal department or agency.  38 
C.F.R. § 3.159(c)(2).  The veteran indicated at his hearing 
that he had applied for Social Security benefits (pg. 7).  VA 
has a duty to assist him in obtaining these Federal records, 
but it does not appear this has been done.  So an attempt 
should be made to do so.  38 C.F.R. § 3.159(c)(2); see, too, 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).



Accordingly, the claim for service connection for an acquired 
psychiatric disorder is REMANDED to the RO (via the AMC) for 
the following development and consideration:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to 
make the decision, copies of any hearing 
transcripts, etc.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
whether he has a current psychiatric 
disorder.  If he does, the examiner is 
asked to express an opinion on whether 
any psychiatric disorder now present is 
at least as likely as not (meaning 50 
percent probability or greater) related 
to the veteran's military service.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note that he 
or she has reviewed the claims file.  

3.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
question posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Then readjudicate the veteran's claim 
for an acquired psychiatric disorder in 
light of the additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


